      Case 4:21-cv-00039-AW-MAF Document 23 Filed 07/26/21 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

GEORGE WEEMS WARD,
      Plaintiff,
v.                                                   Case No. 4:21-cv-39-AW-GRJ
TONY SMITH, FRANKLIN COUNTY
SHERIFF,
     Defendant.
_______________________________/
                ORDER ADOPTING IN PART REPORT AND
               RECOMMENDATION AND DISMISSING CASE

      George Ward was a pretrial detainee in the Franklin County Jail. He sued the

Sheriff and other officials, citing unsafe jail conditions (mold)—and contending he

was illegally detained and denied access to a means of copying his legal filings. His

operative complaint is the Second Amended Complaint, which includes a single

defendant, Franklin County Sheriff Tony Smith. ECF No. 17.1

      The magistrate judge recommends dismissal of all but one claim—the Eighth

Amendment claim relating to mold in the jail. ECF No. 18. Ward has not filed any

objection. I agree with the magistrate judge in part, and I conclude that the complaint

should be dismissed in its entirety.



      1
         According to the magistrate judge’s May 21, 2021 report and
recommendation, Ward is no longer a pretrial detainee, having pleaded no contest to
the charges that led to his detention. ECF No. 18 at 6.
                                          1
      Case 4:21-cv-00039-AW-MAF Document 23 Filed 07/26/21 Page 2 of 4




      First, Ward’s Count I alleges “Defendant(s)”2 violated Ward’s “Fourth and

Fifth Amendment rights to be free from . . . unreasonable search and seizure.” ECF

No. 17 at 10. His contention is that officers (including the Sheriff) unlawfully seized

him and conducted a warrantless search of his residence. The magistrate judge

recommends dismissal based on Heck v. Humphrey, noting that with the no-contest

pleas entered, Ward now essentially asks this court to declare the invalidity of his

convictions. At any rate, even putting Heck aside, Ward has not pleaded sufficient

nonconclusory allegations against the lone defendant to support his claim. He has

had multiple opportunities to amend. Therefore, Count I will be dismissed with

prejudice for failure to state a claim.

      In Count II, Ward alleges that “Defendant(s)” violated the Eighth Amendment

by providing “unsafe environmental conditions.” ECF No. 17 at 10. More

specifically, he alleges that there was mold in the jail that “in part, or in whole” led

to “an acute respiratory disorder.” Id. at 7.

      Unsafe prison conditions can constitute Eighth Amendment violations.3 I

agree with the magistrate judge that there are no allegations that the Sheriff was


      2
          There is a single defendant, the Sheriff.
      3
         As a pretrial detainee, Ward’s rights came from the Fourteenth
Amendment’s Due Process Clause—not the Eighth Amendment—but “the
minimum standard allowed by the due process clause is the same as that allowed by
the eighth amendment for convicted persons.” Hamm v. DeKalb County, 774 F.2d
1567, 1574 (11th Cir. 1985).
                                            2
      Case 4:21-cv-00039-AW-MAF Document 23 Filed 07/26/21 Page 3 of 4




personally involved in the mold problem, so I agree the claim for individual liability

must be dismissed. But I also conclude that the official-capacity component is

subject to dismissal because Ward has not alleged enough.

      First, Ward had to allege facts showing that he faced a substantial risk of

serious harm and that the Sheriff was deliberately indifferent to that risk. Mosley v.

Zachery, 966 F.3d 1265, 1270 (11th Cir. 2020). Although there are allegations that

someone knew of the mold and tried to paint over it, there are no allegations to

support a plausible claim that anyone knew of a “substantial” risk of harm from the

mold—much less that anyone was deliberately indifferent to such a risk. Cf. Farmer

v. Brennan, 511 U.S. 825, 834 (1994) (“To violate the Cruel and Unusual

Punishments Clause, a prison official must have a ‘sufficiently culpable state of

mind.’”). There is no allegation, for example, that anyone knew the type of mold

could cause injuries or otherwise harm inmates. There is likewise no allegation that

nobody attempted to remediate the mold. The allegation that someone painted over

it does not support a conclusion that there was a callous disregard of a known

substantial risk.

      Second, and as an independent basis for dismissal, Ward’s complaint does not

include allegations that would meet the Monell standard.4 Even if the allegation that



      4
          Monell v. Dep’t of Soc. Services of City of New York, 436 U.S. 658, 690
(1978).
                                          3
      Case 4:21-cv-00039-AW-MAF Document 23 Filed 07/26/21 Page 4 of 4




someone painted over the mold supported a conclusion that someone in a supervisory

position knew of the mold, it does not show that the injury flowed from a county

policy or custom. There are no facts to plausibly suggest that there was a widespread

history of dangerous mold exposure. Cf. Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007).

      Even construing Ward’s complaint liberally, I conclude he has not stated a

claim for unsafe jail conditions, despite multiple attempts to do so. Count II will be

dismissed with prejudice.

      Last, I agree with the magistrate judge that Ward has not alleged sufficient

facts to support his Access to Courts claim. Count III will also be dismissed with

prejudice.

                                      *     *      *

      The report and recommendation (ECF No. 18) is adopted in part. Other than

Sections III and V, it is incorporated into this order. The clerk will enter a judgment

that says, “Plaintiffs’ claims are dismissed with prejudice for failure to state a claim.”

The clerk will then close the file.

      SO ORDERED on July 26, 2021.

                                          s/ Allen Winsor
                                          United States District Judge




                                            4
